UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) 500East Broward Boulevard, Suite 1550 Fort Lauderdale, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(954) 510-3750 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of August 11, 2016, there were 13,040,752 shares of the registrant’s Common Stock outstanding. DIRECT INSITE CORP. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 2-18 ITEM 1.FINANCIAL STATEMENTS 2 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2016 (UNAUDITED) AND DECEMBER 31 2015 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 3 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 4 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 13 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 18 ITEM 4.CONTROLS AND PROCEDURES 18 PART II.OTHER INFORMATION 19–20 ITEM 1.LEGAL PROCEEDINGS 19 ITEM 1A.RISK FACTORS 19 ITEM 2.UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3.DEFAULTS IN SENIOR SECURITIES 19 ITEM 4.MINE SAFETY DISCLOSURES 19 ITEM 5.OTHER INFORMATION 19 ITEM 6.EXHIBITS 20 SIGNATURES 21 PART I – FINANCIAL INFORMATION Item 1.Financial Information DIRECT INSITE CORP. CONDENSED BALANCE SHEETS (in thousands, except share data) June 30, December 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Capital lease obligations 11 Deferred rent 31 37 Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value; 2,000,000 shares authorized; none issued or outstanding – – Common stock, $0.0001 par value; 50,000,000 shares authorized; 13,063,769 and 12,979,536 shares issued and 13,023,842 and 12,939,609 shares outstanding in 2016 and 2015, respectively 1 1 Additional paid-in capital Accumulated deficit ) ) Common stock in treasury, at cost; 24,371 shares in 2016 and 2015 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed financial statements. 2 DIRECT INSITE CORP. CONDENSED STATEMENTS OF OPERATIONS – UNAUDITED (in thousands, except share data) For the three months ended For the six months ended June 30, June 30, June 30, June 30, Revenues: Recurring $ Non-recurring Total revenues Operating costs and expenses: Operations, research and development General and administrative Sales and marketing Amortization and depreciation 59 76 Total operating costs and expenses Operating income 26 Other expense, net 1 1 1 2 Income before provision for income taxes 25 Provision for income taxes – Net income $ 25 $ $ $ Basic income per share attributable to common stockholders $ Diluted income per share attributable to common stockholders $ Basic weighted average common stock outstanding Diluted weighted average common stock outstanding See notes to condensed financial statements. 3 DIRECT INSITE CORP. CONDENSED STATEMENTS OF CASH FLOWS - UNAUDITED (in thousands) For the six months ended June 30, June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Amortization and depreciation Stock-based compensation expense 77 Deferred rent expense (6
